Exhibit 10.10 DYNEX CAPITAL, INC. PERFORMANCE BONUS POOL FOR CAPITAL RAISING ACTIVITIES The following describes the performance bonus pool for capital raising activities for calendar year 2009 (the “Capital Bonus Pool”).The purpose of the Capital Bonus Pool is to compensate certain eligible participants for equity capital raising activities during 2009.The eligible participants will be determined by the Compensation Committee of the Board of Directors, and will include at a minimum, Thomas Akin, Chief Executive Officer, Byron Boston, Chief Investment Officer, and Stephen Benedetti, Chief Financial Officer and Chief Operating Officer (together with any other participants determined by the Compensation Committee, the “Participants”) Determination of the Capital Bonus Pool The amount available in the Capital Bonus Pool will be equal to 1% of the gross amount of preferred and/or common equity capital raised by the Company in 2009 provided that the aggregate amount of such equity capital raised during 2009 equals or exceeds $50 million.The equity capital raised will exclude any amounts raised, if any, via a dividend reinvestment program, the Company’s
